 

 

Case 20-10343-LSS (qe F328) ‘filed oeleHen Page 1 of 2

FILED

| - | e021 SEP 21 AM 9; 36
RE Clan Agatest the bey ScoukGe,ef Avtericit

¥Orin+; foun
ANKRUPTCY COUR?
SA CT OF DF! AWa ne

Dear aigsiwee Laur Selber SS. lverShei

Zim lwitiwg this eta  Letiny rhes Cust Krded that
Zam Fedein) Prisomer id The Bol.

My best uP fort "UA Law Groue Fre Ws js
APrv\ Z6, Zo2l, Where tlak wsk we Ac orlhe Ee
VinA Lett pry You Kine how x Felt About te
ScHlevtet offer whih FC chick

Lo was *wWeusgay fron one Eecletel Piso ho wAnoklur
IN Dal Zozl. LT was ini -vansit unt Aug 6, 202!
UNAble 40 recived wail.

ON Aug 14, 262) T Sent AO Law Grout, Tac (ether
then Kw mY pio adduss And & ul Ink ow he
Settlivint, also TD bad my Sister Leave Messages 40
Leg thin ct lituc bew trhesfar fo Arother Fediypl Pt/ Sor.
Z bdve pot Stervedl AvY Resfouse Froot vt lhw GtaiP

XS would Wkee ® UP dkke ov Colat ts Zong On With
Clain Against tle bo ScoutS of PwertA Prk Tit
Letting +lisS Court MY pie Adldltss

Swweere if

  
 

Toms t

cont tu el Hl gb eM ARTY Om
"  yoold YL? parts tHE WTS
FSH ArtgntVOVD VSS

rE Gr7 OS AVES SMW PNET

N
a
oO
N
®
Oo
C
oO
a
N
or
a
N
—
Oo)
oO
To
®
7
oO
N
4
©
oO
oO
aA
”)
”)
—
o
st
o
oO
vl
oO
N
H
©
O

5. bWa Tz0c das St

 
